Citation Nr: 1818157	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for surgical scars, right knee, status post meniscectomy and total arthroplasty. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1975 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.  In that rating decision, the RO granted service connection with an evaluation of 10 percent effective December 15, 2009 for status post meniscectomy for right knee surgical scars.  Jurisdiction is now with the RO in Roanoke, Virginia. 

This case was previously before the Board in February 2017.  The Board noted that that the issue of TDIU was on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded both issues for additional development.  That development has been completed. 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, four right knee surgical scars, status post meniscectomy and total arthroplasty are painful, but not unstable; do not cause any functional limitations and measure less than 72 square inches alone or in the aggregate. 

2.  The Veteran's service-connected disabilities do not prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no higher, for surgical scars, right knee, status post meniscectomy and total arthroplasty have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code 7804 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Scar Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's right knee status post meniscectomy and total arthroplasty surgical scars are currently rated 10 percent under DC 7804 for unstable or painful scars.  38 C.F.R. § 4.118, DC 7804 (2017).

Under DC 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating under DC 7804 requires three or four scars that are unstable or painful, and a 30 percent rating under DC 7804 five or more scars that are unstable or painful.  

Note (1) following DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) following DC 7804 provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) following DC 7804 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional rating under DC 7804 when applicable.  38 C.F.R. § 4.118, DC 7804. 

In January 2010, the Veteran underwent a VA examination.  Upon examination, the examiner noted three surgical scars located at the right knee.  The examiner noted that the first scar was lateral to the patella, curvilinear, and depressed, with adherence to deeper, surrounding tissue.  The examiner noted that the first scar measured 5 centimeters by 1 millimeter with tenderness.  There was some shooting pain with mild contact and direct pain in the middle portion of the scar.  

The examiner noted that the second scar was located at the medial peripatella joint line with occasional burning, but nontender to palpation.  The examiner noted that this medial peripatella scar was 9 centimeters by 1 millimeter, linear, and neither raised or depressed.  The Veteran subjectively described this scar as being tender, centrally.  

The examiner indicated that the third scar was located proximal to the tibial plateau and parallel to the medial joint line, measuring 5 centimeters.  The examiner indicated that this scar showed adherence to surrounding tissues, tenderness, and slight depigmentation.  There was some tenderness of this scar to light and moderate touch, in the proximal two-thirds.  The examiner further noted signs of suturing, with staples or other method, producing three more proximal, non-tender, superficial scars.  The examiner indicated that none of the scars were unstable or restricted the range of motion in the knee.

In VA treatment records, clinicians noted right knee scars with tenderness on palpation.  See February 2010 VA treatment records.  In his May 2010 notice of disagreement, the Veteran reported that all three scars were painful, including the medial right knee scar.  See also July 2011 VA Form 9.

In December 2010, the Veteran was afforded another VA examination prior to his knee replacement surgery.  The Veteran reported occasional tingling in the lateral scar from the prior right knee surgery.  The examiner described scar #1 as a right knee medially longitudinal linear scar with suture marks on the sides.  The examiner noted a length of 7 centimeters with a width of .5 centimeters.  The examiner indicated that scar #1 was not painful and was superficial, without underlying soft tissue or damage.  The examiner noted that scar #2 was located at the right superior medial aspect of knee, measuring 10.5 centimeters in length and .03 centimeters in width.  The examiner indicated that this scar was painful and deep, with underlying soft tissue or damage.  The examiner noted a third scar on the lateral right knee, which was lunar in shape.  The examiner noted the scar was 6.25 centimeters in length and .03 centimeters in width.  The examiner indicated that this scar was painful and deep.  The examiner indicated that none of the scars involved tissue breakdown, inflammation, edema, or keloid formation.  The examiner also noted that none of the scars produced limitation of motion or function. 

In the Veteran's July 2011 substantive appeal, VA Form 9, he reported that all three of his post- arthroscopy scars were indeed painful.  He also reported that his new post-knee replacement scar was also bothersome.

In June 2012, the Veteran underwent another scar examination.  He was noted to have three linear scars on the right lower extremity from his prior arthroscopies, and a fourth from his recent knee replacement surgery.  The dimensions of the scars were as follows: scar #1 was 22 centimeters; scar #2 was 1.5 centimeters; scar #3 was 1.5 centimeters; scar #4 was 1.5 centimeters.  The examiner indicated that none of the scars were painful or unstable, and there was no functional loss or impact on ability to work due to the scars. 

Likewise, a June 2014 VA examination of the right knee shows the Veteran's post-surgical right scars were not painful or unstable.  The examiner also indicated that none of them had a total area greater than 39 square centimeters.

Pursuant to the Board's Remand of February 2017, the Veteran was afforded another VA examination.  The examiner noted four post-surgical right knee scars and indicated that there was no objective evidence that the scars are painful, unstable or have total area of 39 square centimeters or more. 

Based on the evidence presented, the Board finds that an initial 20 percent evaluation is warranted for the Veteran's right knee surgical scars.  

The Veteran is shown to have four post-surgical scars on his right knee.  He reports that all of these scars are painful and he is competent to do so.  See Layno v. Brown, 6 Vet. App. 465 (1994).  This is consistent with VA treatment records which note painful scars and the January 2010 VA examination report wherein the Veteran initially reported his first three scars were painful.  The Board is mindful of the competent and probative evidence against the claim (i.e. VA examiners who indicated there are only two scars are actually painful), but notes that simply because the scars were not painful when palpated at the exams in question does not mean the Veteran did not experience tenderness or pain at other times as he reports.  Accordingly, the evidence as to whether the scars are painful is in equipoise and reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

An even higher rating under DC 7804 requires at least five or more scars that are painful or unstable.  As the Veteran does not have at least five painful scars related to his right knee surgeries; a 30 percent rating is not warranted.

The Board has also considered whether other diagnostic codes could potentially afford the Veteran a rating higher than 20 percent.  The competent and credible evidence does not show that these scars involve the head, face, or neck (DC 7800), alone or in the aggregate cover an area of 72 square inches (DC 7801), are unstable (DC 7804), or cause any functional limitations (DC 7805).  Diagnostic Code 7802 does not provide for a rating higher than 10 percent.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7805.  

TDIU

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2016).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a)(2017).

The appeal period in this case stems from the December 2009 claim for a higher rating for a service-connected right knee disability.  The Veteran indicates that he last worked full-time in August 2011; he also worked for several months in 2012 as a general laborer.  With the Board's assignment of a 20 percent rating for right knee scars in this decision, the Veteran's combined rating has been at least 70 percent since December 2009.  The criteria for TDIU are met as he has at least one disability rated at least 40 percent, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

The Veteran contends that his service-connected disabilities render him unable to work.  See August 2015 Veteran correspondence.  Specifically, the Veteran reports episodes of confinement to his bed for weeks or a month at a time due to lower back and knee pain.  The Veteran reports that only way to alleviate the pain was to lie down.  

On the Veteran's VA 21-8940 dated in January 2015, he indicated that he was last employed by a temporary agency between May 2011 and August 2011.  The highest amount earned during this time was $1,520.00.  See.  He reported four years of college.  He asserted that his bilateral knee and lumbar conditions caused him to be unable to sit, stand, or walk for long periods.

In September 2015 correspondence (VA Form 21-4192) the Veteran's former employer indicated that the Veteran worked as a general laborer from July 2012 to October 2012 before quitting.  

The record reflects that the Veteran completed his undergraduate studies in psychology.  He completed his master's degree in substance abuse counseling in 2012.  The Veteran also reported that he participated in an internship with an organization that served homeless persons with substance abuse problems.  See October 2011 VA treatment records.  The Veteran has also reported that subsequent to completing his graduate course work, he worked as a grant writer and counselor for a non-profit organization.  See June 2014 VA treatment records. 

Pursuant to the Board's February 2017 remand, the Veteran was afforded a VA examination in July 2017.  The Veteran reported that a long history of substance abuse was a factor in losing his business.  He also asserted that he is unable to work in his chosen profession as a counselor because he is unable to stand or sit for prolonged periods of time.  After the interview, record review and physical examination, the examiner concluded that the Veteran is most suited for sedentary work where he has the capacity to sit or stand as needed.

A VA social industrial study was conducted in July 2017.  The examiner noted that the Veteran previously owned his own real estate business and liquor store, but his businesses failed for reasons unrelated to his service-connected disabilities.  The Veteran worked a variety of small jobs after his businesses ended, but did not have consistent employment.  The Veteran reported that he was unable to work and has not sought employment since 2008.  The Veteran reported that he stopped working for a temporary agency in 2008 due to "standing all day."  The examiner noted the Veteran's educational attainment included a bachelor's degree in psychology, an associate in substance abuse treatment, and a master's degree in vocational rehabilitation in 2012.  The examiner observed the Veteran's discomfort during the interview due to his knees.  The examiner also noted that the Veteran did not believe he was physically able to maintain employment.

After consideration of the evidence, the Board finds that the Veteran is not precluded from securing or maintaining substantially gainful employment due to his service-connected disabilities.  

The Veteran has asserted he is significantly limited in his ability to work in a non-sedentary position.  The Board finds his contention to be consistent with the evidence and VA findings.  The Veteran also asserts, however, that he is unable to work even in a sedentary position due to constant pain and discomfort and his need to take breaks.  The Board acknowledges his difficulty and pain related to his service-connected disabilities, but finds that that he is reasonably capable of securing and maintaining sedentary work consistent with his education and training and his prior work experience.  

The Veteran's prior work experience has included some sedentary work, such as grant writing and counseling.  The Veteran's advanced degree in counseling and his prior work experience as a counselor would allow him to secure and maintain substantially gainful employment in his desired field of counseling.  Such a position is primarily sedentary in nature, and it is reasonable that the Veteran could obtain a related position that did not require prolonged walking, sitting or standing.  Moreover, the Veteran would likely be able to rest and take breaks as needed to relieve his knee, back and hip pain in such a setting.

In addition, the Veteran also has prior work experience as a small business owner, having owned a real estate company and a liquor store; therefore it is reasonable to assume that he has the necessary administrative, financial, and organizational skills and experience necessary to run a small business or even work in an office environment to perform administrative tasks.  As a self-employed business owner, the Veteran would be able to rest and take liberal breaks as needed to relieve his knee, back and hip pain.  

In summary, the evidence reflects that the Veteran's service-connected disabilities do not impede his ability to secure or follow a substantially gainful employment through sedentary employment consistent with his education and employment background.  The preponderance of the evidence is against entitlement to TDIU; thus, the benefit of the doubt doctrine is not for application in the instant case. See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  TDIU is not warranted.


ORDER

An initial 20 percent rating, but not higher, for surgical scars, right knee, status post meniscectomy and total arthroplasty is granted.

TDIU is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


